Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge Robert E. Blackburn

   Civil Action No. 19-cv-01675-REB-KLM

   MICHELLE STEVENS,

           Plaintiff/Counterclaim Defendant,

   v.

   DAVID MULAY,

           Defendant/Counterclaimant.


                  ORDER OVERRULING OBJECTIONS TO AND ADOPTING
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

   Blackburn, J.

           The matters before me are (1) the Recommendation of United States

   Magistrate Judge [#83],1 filed February 16, 2021; (2) Plaintiff’s Objection to

   Magistrate Judge’s Recommendation Denying Plaintiff’s C.R.S. § 13-20-2201

   Motion To Dismiss Counterclaimant’s Second and Third Claims for Relief,

   Malicious Prosecution and Abuse of Process [#84], filed March 2, 2021; and(3)

   Defendant David Mulay’s Objections to Proposed Findings and

   Recommendations of Magistrate Judge [#85], filed March 2, 2021. I overrule the

   objections, approve the ultimate conclusions of the recommendation, grant plaintiff’s

   motion to dismiss defendant’s counterclaim for abuse of process, and deny her special

   motion to dismiss defendant’s counterclaim for malicious prosecution.


           1
              “[#83]” is an example of the convention I use to identify the docket number assigned to a
   specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
   convention throughout this order.
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 2 of 11




          As required by 28 U.S.C. § 636(b), I have reviewed de novo all portions of the

   recommendation to which cognizable objections have been filed. I have considered

   carefully the recommendation, the objections, and applicable caselaw. The magistrate

   judge’s recommendation is detailed and well-reasoned, and I agree with her ultimate

   conclusions as to the proper disposition of these counterclaims, although not

   necessarily for the same reasons.

          Regarding his counterclaim for abuse of process, Mr. Mulay must establish “(1)

   an ulterior purpose for the use of a judicial proceeding; (2) willful action in the use of that

   process which is not proper in the regular course of the proceedings, i.e., use of a legal

   proceeding in an improper manner; and (3) resulting damage.” Parks v. Edward Dale

   Parrish LLC, 452 P.3d 141, 145 (Colo. App. 2019) (citation omitted). Although the first

   and second elements are theoretically distinct, see id., in practice, the second actually

   informs the first. For not simply any ulterior motive will satisfy the requirements of

   abuse of process, but only one which results in the use of the process in an improper

   manner. Thus, “an ulterior purpose is one that the legal proceeding was not designed

   to accomplish. . . . [T]here is no liability for abuse of process if the defendant's ulterior

   purpose was simply incidental to the proceeding's proper purpose.” Mintz v. Accident

   & Injury Medical Specialists, PC, 284 P.3d 62, 66 (Colo. App. 2010), as modified

   (Feb. 24, 2011), aff'd, 279 P.3d 658 (Colo. 2012). Stated differently, the ulterior motive

   must be one which seeks a “collateral objective different from what could have been

   obtained in the lawsuit itself.” Pinon Sun Condominium Association, Inc. v. Atain

   Specialty Insurance Co., 2019 WL 140710 at *7 (D. Colo. Jan. 9, 2019), adopted,



                                                  2
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 3 of 11




   2019 WL 4667994 (D. Colo. Sept. 25, 2019).

           It is on this point that Mr. Mulay’s counterclaim for abuse of process falters. The

   allegation that Ms. Stevens swore out a criminal complaint to cause him financial and

   emotional damage in revenge for his ending their relationship does not set forth a

   purpose extrinsic or collateral to the litigation process. The filing of even a well-founded

   criminal complaint can be expected to cause the defendant financial hardship and

   emotional upheaval.2 See Partimer Worldwide v. Siliconexpert Technologies, Inc.,

   2010 WL 502718 at *3 (D. Colo. 2010) (“[C]ivil litigation is an inherently expensive and

   time-consuming process . . . But finding that [Ms. Stevens] has an improper purpose for

   [her] actions is not the same as finding that [she] has used improper means to do so.”).

   Yet such common incidental effects of litigation are insufficient to substantiate a viable

   claim for abuse of process. See, e.g., Hertz v. Luzenac Group, 576 F.3d 1103, 1117-

   18 & n.9 (10th Cir. 2009) (district court properly denied leave to amend to add claim of

   abuse of process where plaintiff failed to identify any “collateral advantage” defendant

   allegedly sought in bringing counterclaim for misappropriation of trade secrets; although

   success of claims might prevent plaintiff from working in his chosen field, such outcome


           2
             Moreover, while the alleged falsity of Ms. Stevens’s claims is relevant to Mr. Mulay’s
   counterclaim for malicious prosecution, it is not sufficient to state a claim for abuse of process:

                    The malicious prosecution tort addresses the situation where a person
                    knowingly initiates baseless litigation. In contrast, the abuse of process
                    tort provides a remedy in situations where litigation is properly initiated,
                    but is misused through an irregular, generally coercive act.

   Mintz, 284 P.3d at 66. See also Gustafson v. American Family Mutual Insurance Co., 901 F.Supp.2d
   1289, 1305 (D. Colo. 2012) (“[I]n an abuse of process claim, even the filing of a lawsuit the filer knows to
   be unfounded is insufficient to demonstrate the improper use of the legal process.”); James H. Moore &
   Associates Realty, Inc. v. Arrowhead at Vail, 892 P.2d 367, 373 (Colo. App. 1994) (“If the action is
   confined to its regular and legitimate function in relation to the cause of action stated in the complaint there
   is no abuse, even if the plaintiff . . . knowingly brought suit upon an unfounded claim.”).

                                                          3
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 4 of 11




   was a “natural and not unexpected consequence of a successful lawsuit”); Tatonka

   Capital Corp. v. Connelly, 2016 WL 9344257 at *5 (D. Colo. Dec. 29, 2016) (“The fact

   that there is an incidental motive or consequence of harassment or intimidation to a

   process that is otherwise invoked for its normal purpose does not give rise to a

   cognizable claim for abuse of process.”); Sterenbuch v. Goss, 266 P.3d 428, 439

   (Colo. App. 2011) (allegation that plaintiff brought suit “to harass, embarrass, damage,

   burden and wrongfully obtain monies from defendants” insufficient to state viable abuse

   of process claim; “These allegations do not refer to an improper use of process, but

   rather, to improper purposes in bringing the action.”). I thus concur with the magistrate

   judge that this claim is properly dismissed.

            Mr. Mulay maintains the magistrate judge erred further in failing to afford him an

   opportunity to amend to attempt to assert a viable counterclaim. She did not. For one

   thing, Mr. Mulay’s request, made in the context of his response to the motion to dismiss,

   is procedurally improper. D.C.COLO.LCivR 7.1(d) (“A motion shall not be included in a

   response or reply to the original motion. A motion shall be filed as a separate

   document.”). Even at this late juncture, knowing the magistrate judge recommends

   dismissal, he has not bothered to file a proper motion seeking leave to amend this

   claim.

            Had he done so, he would have been required to substantiate a conclusion that

   he has additional, relevant facts to plead and that he has good cause for failing to raise

   them before now, more than seven months past the deadline for amendment of




                                                  4
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 5 of 11




   pleadings.3 “After a scheduling order deadline, a party seeking leave to amend must

   demonstrate (1) good cause for seeking modification under Fed. R. Civ. P. 16(b)(4) and

   (2) satisfaction of the Rule 15(a) standard.” Gorsuch, Ltd., B.C. v. Wells Fargo

   National Bank Association, 771 F.3d 1230, 1240 (10th Cir. 2014). Rule 16's “good

   cause” standard “focuses on the diligence of the party seeking leave to modify the

   scheduling order to permit the proposed amendment,” and “[p]roperly construed, . . .

   means that scheduling deadlines cannot be met despite a party's diligent efforts.”

   Pumpco, Inc. v. Schenker International, Inc., 204 F.R.D. 667, 668 (D. Colo. 2001)

   (internal citations and quotation marks omitted). Mr. Mulay has offered neither

   argument nor evidence suggesting he can meet this standard, and I admit I am dubious.

   See Gorsuch, Ltd., 771 F.3d at 1240 (“If the plaintiff knew of the underlying conduct

   but simply failed to raise tort claims, however, the claims are barred.”). Accordingly,

   dismissal of Mr. Mulay’s abuse of process counterclaim without prejudice is

   appropriate.4

           I likewise agree with the magistrate judge that Mr. Mulay’s counterclaim for

   malicious prosecution survives Ms. Stevens’s special motion to dismiss under §13-20-

   1101, C.R.S., Colorado’s anti-SLAPP statute.5 To “encourage continued participation in

           3
              The deadline for amendment of the pleadings in this case was extended at the request of the
   parties to August 6, 2020. (See Minute Order [#36], filed August 3, 2020.)
           4
             Of course, because the dismissal is without prejudice, Mr. Mulay remains free to file a motion
   seeking leave to amend if he believes he has additional facts which might salvage this claim and can
   prove his entitlement to amend under the standards set forth herein.
           5
            “SLAPP” is an acronym for Strategic Litigation Against Public Participation. Anti-SLAPP laws
   have been enacted in many states in response a recognition that

                   litigation has become an increasingly popular tool for businesses,
                   politicians, and other who are aggrieved by publicity about their products

                                                       5
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 6 of 11




   matters of public significance,” and to ensure that such “participation should not be

   chilled through abuse of the judicial process,” §13-20-1101(1)(a), C.R.S., the anti-

   SLAPP statute “provid[es] a special procedure for striking meritless, chilling causes of

   action at the earliest possible stages of litigation,”6 Lefebvre v. Lefebvre, 131

   Cal.Rptr.3rd 171, 174 (Cal. App. 2011).7

           Determining whether the special motion should be granted involves a two-step

   process. At the first step, the court determines whether Mr. Mulay, as counterclaim

   plaintiff, has asserted a cause of action which “aris[es] from any act of [Ms. Stevens] in

   furtherance of [her] right of petition or free speech under the United States constitution

   or the state constitution in connection with a public issue.” §13-20-1101(3)(A), C.R.S.8


                    or services. . . . In response to the chilling effect of such suits on the
                    exercise of free speech, legislatures in more than half the states have
                    passed legislation aimed at chilling the fervor for filing such suits. . . .
                    [W]hile the laws differ from state to state, they generally provide (a) some
                    mechanism for early dismissal of an unfounded complaint, together with
                    (b) an award of attorneys' fees if the so-called "SLAPP" action is
                    dismissed.

   Rule 12. Defenses and Objections—When and How Presented—By Pleading or Motion—Motion for
   Judgment on Pleadings, 4 Colo. Prac., Civil Rules Annotated R 12 (5th ed.).
           6
                Both parties assume this statute is applicable in this case, as did the magistrate judge. I note,
   however, that federal courts are divided on the question whether state anti-SLAPP laws are substantive,
   and thus applicable in a federal diversity cases, or merely procedural, and thus inapplicable. See Petition
   for Writ of Certiorari, Retzlaff v. Van Dyke, (No. 19-1272), 2020 WL 2302677 at *5-6 (2020) (detailing
   circuit split). Indeed, the Tenth Circuit has concluded that Utah’s anti-SLAPP law is procedural and
   therefore inapplicable in federal diversity cases. Los Lobos Renewable Power, LLC v. Americulture,
   Inc., 885 F.3d 659, 673 (10th Cir.), cert. denied, 139 S.Ct. 591 (2018). Because the parties have not
   briefed this issue, and because I find the anti-SLAPP statute would not preclude Mr. Mulay’s malicious
   prosecution counterclaim in any event, however, I do not address it further.
           7
             As the magistrate judge aptly noted, because Colorado’s anti-SLAPP law is relatively new and
   untested, and given that it tracks California’s statute almost exactly, it is appropriate to draw from the more
   well-established body of authority interpreting the California law. (See Recommendation at 8-9.)
           8
             A “public issue” is implicated, inter alia, where the statement is made before a legislative,
   executive, or judicial proceeding “or any other official proceeding authorized by law.” §13-20-1101(2)(a)(I),
   C.R.S. The magistrate judge noted numerous cases concluding that the filing of a police report comes

                                                         6
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 7 of 11




   If this test is met, Mr. Mulay may avoid dismissal only if he establishes a “reasonable

   likelihood” that he will prevail on the claim. §13-20-1101(3)(A), C.R.S. See also

   Lefebvre, 131 Cal.Rptr.3rd at 173-74.

          Ms. Stevens contends the magistrate judge erred in concluding that false

   allegations of criminal conduct do not implicate the anti-SLAPP statute, at least where,

   as here, the purported falsity of the charges is contested. To that extent, I agree with

   her. While the anti-SLAPP law “cannot be invoked by a defendant whose assertedly

   protected activity is illegal as a matter of law," Flatley v. Mauro, 139 P.3d 2, 13 (Cal.

   2006), an activity may be deemed unlawful as a matter of law, and thus the motion

   denied at the first step of the court’s inquiry, only “when the defendant does not dispute

   that the activity was unlawful, or uncontroverted evidence conclusively shows the

   activity was unlawful," Dwight R. v. Christy B., 151 Cal.Rptr.3rd 406, 416 (Cal. App.

   2013). See also Lefebvre, 131 Cal.Rptr.3rd at 176-77 (defendant did not engage in

   constitutionally protected free speech where she did not contest that she submitted

   false police report). Thus, “a defendant may invoke the anti-SLAPP statute if the

   plaintiff's allegations of unlawful activity have not been established either by

   uncontroverted evidence or admission.” Van Der Valk v. AU Energy, LLC, 2014 WL

   6632930 at *4 (Cal. App. Nov. 24, 2014). See also Dwight R., 151 Cal.Rptr.3rd at 416

   (plaintiff's “mere allegation that [the defendant] engaged in unlawful . . . activities is

   insufficient to render her alleged actions unlawful as a matter of law and outside the

   protection of” California’s anti-SLAPP statute). Because Ms. Stevens does not concede


   within the ambit of anti-SLAPP laws similar to Colorado’s statute. (See Recommendation at 12-13 (citing
   cases).)

                                                     7
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 8 of 11




   the falsity of her allegations against Mr. Mulay made to the police, her special motion

   survives the first step of review.

          Nevertheless, I concur with the magistrate judge’s ultimate conclusion that the

   special motion must be denied because I find Mr. Mulay has presented sufficient

   evidence to suggest a reasonable likelihood he will prevail on this claim. At this second

   step of the inquiry, Mr. Mulay must show he “has a reasonable probability of prevailing.”

   Lefebvre, 131 Cal.Rptr.3rd at 174. This is a “summary-judgment-like” standard, under

   which I must “accept[] as true the evidence favorable to [Mr. Mulay] and evaluat[e] [Ms.

   Stevens’s] evidence only to determine whether [she] has defeated [Mr. Mulay’s]

   evidence as a matter of law.” Id. (citation and internal quotation marks omitted).

          Mr. Mulay has presented substantial evidence sufficient to meet this burden of

   proof. In support of his narrative that Ms. Stevens falsely accused him of attacking her

   after he ended their romantic relationship, Mr. Mulay presents evidence that Ms.

   Stevens suffers from a number of mental health disorders which a reasonable jury could

   conclude caused her to act erratically and either mis-remember or outright fabricate

   events. Both Ms. Stevens’s ex-husband and a former boyfriend submitted affidavits

   claiming Ms. Stevens falsely accused them of physically assaulting her either after a

   fight in which she was the aggressor or following a breakup of the relationship.

          Moreover, Mr. Mulay has presented evidence which a reasonable jury could find

   casts substantial doubt on Ms. Stevens’s claim that Mr. Mulay attempted to strangle her,

   which allegation forms the basis of the underlying criminal complaint implicated by this

   counterclaim. Mr. Mulay proffers affidavits of two persons who interacted with him and



                                               8
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 9 of 11




   Ms. Stevens repeatedly during the event at which Ms. Stevens claims she was

   attacked, both of whom aver the couple acted affectionately during the week-long event

   and neither of whom witnessed any physical evidence to suggest Ms. Stevens had been

   strangled. It was not until a few months after this alleged attack that Ms. Stevens called

   one of these friends searching for contact information for the other, whom she claimed

   had witnessed Mr. Mulay assault her. That friend attests he never saw any such thing.

   Mr. Mulay also puts forth expert evidence which, if believed by a jury, casts serious

   doubt on the medical evidence Ms. Stevens submitted to the police in support of her

   claim Mr. Mulay strangled her.

         In response, Ms. Stevens proffers a string of text messages which she claims

   show Mr. Mulay acknowledged assaulting her. While that is one possible interpretation

   of this evidence, it certainly is not the only one. Mr. Mulay’s responses could also be

   seen as vague and noncommital, and certainly would support his alternative

   interpretation that he was merely trying to placate Ms. Stevens as she became

   increasingly agitated and aggressive, rather than conceding his own guilt.

         I thus cannot find Ms. Stevens has presented evidence sufficient as a matter of

   law to overcome Mr. Mulay’s presentation. See Lefebvre, 131 Cal.Rptr.3rd at 174 (court

   “evaluat[es] the defendant's evidence only to determine whether the defendant has

   defeated the plaintiff's evidence as a matter of law”). Under these circumstances, her

   special motion to dismiss Mr. Mulay’s malicious prosecution claim must be denied.

         Accordingly, I approve the magistrate judge’s recommendation and adopt her

   ultimate conclusions that Ms. Stevens’s motion to dismiss Mr. Mulay’s counterclaim for

   abuse of process for failure to state a claim should be granted, and her special motion

                                               9
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 10 of 11




   to dismiss his malicious prosecution claim under §13-20-1101, C.R.S., should be

   denied.

          THEREFORE, IT IS ORDERED as follows:

          1. That the objections stated in Plaintiff’s Objection to Magistrate Judge’s

   Recommendation Denying Plaintiff’s C.R.S. § 13-20-2201 Motion To Dismiss

   Counterclaimant’s Second and Third Claims for Relief, Malicious Prosecution and

   Abuse of Process [#84], filed March 2, 2021, are overruled;

          2. That the ultimate conclusions set forth in the Recommendation of United

   States Magistrate Judge [#83], filed February 16, 2021, are approved and adopted as

   an order of this court;

          3. That the objections stated in Defendant David Mulay’s Objections to

   Proposed Findings and Recommendations of Magistrate Judge [#85], filed March

   2, 2021, are overruled;

          4. That Counterclaim Defendant’s Fed. R. Civ. P. 12(b)(6) Motion To

   Dismiss Counterclaimant’s Third Claim for Relief, Abuse of Process [#44], filed

   August 25, 2020, is granted;

          5. That Counterclaim Defendant’s §13-20-1101 Motion To Dismiss

   Counterclaimant’s Second and Third Claims for Relief, Malicious Prosecution

   [#46], filed August 25, 2020, is denied in part and denied as moot in part, as follows:

                 a. That the motion is denied as to the counterclaim for malicious

                 prosecution; and

                 b. That the motion is denied as moot as to the counterclaim for abuse of


                                               10
Case 1:19-cv-01675-REB-KLM Document 87 Filed 03/26/21 USDC Colorado Page 11 of 11




                process;

         6. That Mr. Mulay’s counterclaim for abuse of process is dismissed without

   prejudice; and

         7. That at the time judgment enters, judgment without prejudice shall enter in

   favor of plaintiff/counterclaim defendant, Michelle Stevens, and against

   defendant/counterclaimant David Mulay, as to Mr. Mulay’s counterclaim for abuse of

   process.

         Dated March 26, 2021, at Denver, Colorado.

                                                   BY THE COURT:




                                              11
